Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2024 has been entered.
Allowable Subject Matter
Claims 1-7, 9-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closet prior arts are Leichter et al. (US 20040184644 A1), Ribli et al. (“Detecting and classifying lesions in mammograms with Deep Learning” cited on IDS and Luo (US 20080159613A1). As explained in the previous office action, the combination of Leichter et al., Ribli et al. and Luo teaches most of the limitation of claim 1; however, the combination of Ozawa et al. and Booth et al. fails to disclose or reasonably suggest that “performing a second analysis using a mask regional convolutional neural network (mask R-CNN) on the plurality of mammograms to determine a plurality of localisation data parameters for each mammogram; and generating output localisation data for the plurality of mammograms in dependence upon the output binary malignancy value, wherein the second analysis comprises: generating a set of bounding boxes, wherein generating the set of bounding boxes comprises removing any bounding boxes not having a predetermined threshold of intersection over union and interpolating between bounding box coordinates; generating averaged lesion scores, wherein generating the averaged lesion scores comprises averaging the lesion scores for the set of bounding boxes; and generating an averaged segmentation mask, wherein the averaged segmentation mask is generated by averaging a plurality of raw segmentation masks, before thresholding with a predetermined segmentation threshold; and wherein the output binary malignancy value is used to gate the output of the mask RCNN segmentations thereby minimizing mask RCNN false positives, such that the resultinq mask RCNN seqmentations are only output if the binary malignancy value is positive” Although there are several prior art that share many of the same analyzing process they differ in at least the addition of a third branch that outputs the object mask.
Regarding claims 2-7, 9-19, and 22 these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668